In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-15-00014-CV



                             WILLIAM H. SCURLOCK, Appellant

                                               V.

                                JOHN M. HUBBARD, Appellee



                            On Appeal from the 102nd District Court
                                    Bowie County, Texas
                                Trial Court No. 14C1653-102




                           Before Moseley, Burgess, and Carter,* JJ.
                           Memorandum Opinion by Justice Burgess




_________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                MEMORANDUM OPINION
       The parties, through counsel, have signed and filed an agreement under Rule 42.1(a)(2)(C)

of the Texas Rules of Appellate Procedure advising the Court that they have reached a full and

final settlement of their controversy and seeking abatement of the appeal to the trial court for

purposes of effectuating their settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(C).

       In accordance with Rule 42.1(a)(2)(C) and the parties’ agreement, we abate this matter to

the trial court and authorize the trial court to conduct those proceedings necessary to effectuate the

parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(C).




                                                   Ralph K. Burgess
                                                   Justice

Date Submitted:        May 19, 2015
Date Decided:          May 20, 2015




                                                  2